DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/19/2021 has been entered.
AIA  Status of the Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 1/19/2021, have been fully considered.  
Applicant traverses the rejection of claims under 35 U.S.C. 103(a).  First, Applicant contends that “the claimed method is directed to a dosing regimen for a known compound.  The safety and efficacy elements recited in the wherein clauses are not properties of the compound per se but rather are impacted by the dosing amount, frequency of administration, duration of administration, and patient population” and, as such “the recited wherein clauses should be given weight as they express more than an inherent or intended result of the process” (Applicant Arguments, Page 6).
In response to Applicant’s argument, it is noted that the method of claim 1 recites the following:
(a)	the dosing amount is 150 mg elagolix;
(b)	the frequency of administration is once daily, orally;
duration of administration is “for a time period as needed… not to exceed 24 months”; and
(d)	the patient population is a premenopausal adult human female suffering from moderate to severe pain associated with endometriosis.
Significantly, NCT00797225 discloses:
(a)	administering a dosing amount of 150 mg elagolix;
(b)	wherein the frequency of administration is once daily, orally;
(c)	the duration of administration is “over a three month period followed by an additional three months of treatment”; and
(d)	the patient population is a “female, aged 18 to 45 years” suffering from “moderate to severe pelvic pain due to endometriosis” and also having a “regular menstrual cycle”.
As such, NCT00797225 teaches each of the “dosing amount, frequency of administration, duration of administration, and patient population” which Applicant argues will determine the “safety and efficacy elements recited in the wherein clauses” (Applicant Arguments, Page 6).  
It is well settled that “inherency may supply a missing claim limitation in an obviousness analysis” so long as “the limitation at issue necessarily must be present or the natural result of the combination of elements explicitly disclosed by the prior art” (PAR Pharm., Inc. v. TWI Pharm., Inc. 773 F.3d 1186 (Fed. Cir. 2014)).  “If… the disclosure is sufficient to show that the natural result flowing from the operation as taught would result in the performance of the questioned function, it seems to be well settled that the disclosure should be regarded as sufficient” (quoting In re Oelrich, 666 F.2d 578 (C.C.P.A. 1981).  Thus, as stated by the court in PAR Pharm., Inc. v. TWI Pharm., Inc., “inherency... is present… when the limitation at issue is the ‘natural result’ of the combination of prior art elements” (Id.).  And, as stated by the court in In re Dillon (919 F.2d 688 (Fed. Cir. 1990)), “it is not necessary in order to establish a prima facie case of obviousness… that there be a suggestion in or expectation from the prior art that the claimed [invention] will have the same or similar utility as one newly discovered by applicant”. 
While the court in PAR Pharm., Inc. v. TWI Pharm., Inc. further indicates that “the concept of inherency must be limited when applied to obviousness” and “[a] party must… meet a high standard in order to rely on inherency to establish the existence of a claim limitation in the prior art in an obviousness analysis”, it must also be remembered that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent Applicant may present previously unmeasured characteristics.  As such, a prior art disclosure of a product or method “appearing to be substantially identical” to that instantly claimed shifts the burden to the Applicant to prove otherwise (MPEP 2112 (IV)-(V)).  As stated in In re Best, Bolton, and Shaw (562 F2d 1252 (CCPA 1977)), “[w]here… the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product” (see also In re Fitzgerald 619 F2d 67 (CCPA 1980): the burden is shifted to the applicants to “prove that subject matter shown to be in the prior art does not possess characteristic relied on”).
This is especially true in cases where the newly discovered, inherent limitation is claimed functionally rather than structurally.  For example, in In re Kubin (561 F.3d 1351 (Fed. Cir. 2009)), discussing claims drawn to an isolated nucleic acid molecule encoding a polypeptide “wherein the polypeptide binds CD48”, the court stated that there is “no obligation to predicate [an] Santarus, Inc. v. Par Pharm., Inc., 694 F.3d 1344 (Fed. Cir. 2012), “[t]o hold otherwise would allow any formulation – no matter how obvious – to become patentable merely by testing and claiming an inherent property” (discussing claims drawn to methods of administering an active agent “wherein upon oral administration… an initial serum concentration of the [active agent] greater than about 0.1 µg / ml is obtained at any time within about 30 minutes after administration” and further noting that “[t]he initial blood serum concentration resulting from administering [the active agent] is an inherent property of the formulation, and an obvious formulation cannot become nonobvious simply by administering it to a patient and claiming the resulting serum concentrations”).
  In the instant case, the claimed and prior art methods are substantially identical.  As such, absent evidence to the contrary, it is MAINTAINED that “[i]t is necessarily the case that said administration safely limited bone mineral density loss from baseline to less than 8% in said patients” as discussed in the previous Action mailed on 9/16/2020.  
 Applicant next argues that it is improper to rely on “the MPEP’s Guidelines for examination of applications for compliance with the utility requirements… in an obviousness analysis” (Applicant Arguments, Page 7).  The statement is not relied upon for purposes of evaluating the utility of the instantly claimed methods but, rather, for demonstrating that initiation of human clinical trials for a therapeutic product or process would lead one of ordinary skill in the art to predict with a reasonable expectation of success
Despite the foregoing, it is found persuasive that recent Federal Circuit and PTAB decisions demonstrate that a clinical trial, in the absence of results, “is insufficient to establish a reasonable expectation of success” (Applicant Arguments, Page 8).  Indeed, as stated in IPR 2015-01136, Paper 23, “[t]here is insufficient evidence to find that one skilled in the art would find that there is a reasonable likelihood of success” that a drug could treat a certain condition based solely on “a proof of concept study” (Pages 13-14).  Although evidence which actually demonstrates the efficacy of a specific dose would provide “one having ordinary skill in the art… ample reason to use routine experimentation… to determine the optimum doses for… treatment” (IPR 2015-01993, Paper 63, Pages 25-26), absent such evidence, a proof-of-concept clinical trial represents nothing more than a hope that the tested drug will be useful in the treatment of a condition (in IPR 2015-01136, Paper 23, Page 14).  This reasoning is further supported by OSI Pharmaceuticals, LLC v. Apotex, Inc., 939 F.3d 1375 (Fed. Cir. 2019) and Novartis Pharm. Corp. v. West-Ward Phar. Int’l Ltd., 923 F.3d 1051 (Fed. Cir. 2019).
Accordingly, the rejections of claims under 35 U.S.C. 103(a) is WITHDRAWN.
The claims, including new claims 4-6, remain rejected on the grounds of non-statutory double patenting, which Applicant does not traverse.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,949,974
Although the claims at issue are not identical, they are not patentably distinct from each other.  The ‘974 claims are similarly drawn to methods of treating endometriosis comprising administering 150 mg elagolix once daily or 200 mg b.i.d. twice per day, wherein it would have been obvious to treat endometriosis patients also suffering from pain and/or dyspareunia as instantly claimed.
Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,537,572.
Although the claims at issue are not identical, they are not patentably distinct from each other.  The ‘469 claims are similarly drawn to methods of treating endometriosis comprising administering 150 mg elagolix once daily, wherein it would have been obvious to treat endometriosis patients also suffering from pain and/or dyspareunia as instantly claimed.
Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,682,351.
Although the claims at issue are not identical, they are not patentably distinct from each other.  The ‘351 claim is similarly drawn to methods of treating endometriosis comprising administering 150 mg elagolix once daily, wherein it would have been obvious to treat endometriosis patients also suffering from pain and/or dyspareunia as instantly claimed.
Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 147 and 163-164 of copending Application No. 16/105,396. 
Although the claims at issue are not identical, they are not patentably distinct from each other.  The claims of the ‘396 application are similarly drawn to methods of treating endometriosis comprising administering elagolix 150 mg once daily or 200 mg twice a day, wherein it would 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 104 of copending Application No. 16/355,326. 
Although the claims at issue are not identical, they are not patentably distinct from each other.  The claims of the ‘326 application are similarly drawn to methods of treating endometriosis-associated pain comprising orally administering 150 mg once daily or 200 mg BID elagolix, wherein it would have been obvious to treat said patients also suffering from dyspareunia as instantly claimed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CRAIG D RICCI/Primary Examiner, Art Unit 1611